*281Dissenting opinion by
JUDGE HINES,
in which
JUDGE HAEGIS concurs :
I am unable to concur in.the opinion affirming the judgement of the lower court by án-equal.'division here, and -therefore proceed to state my reasons for believing that the judgment should be reversed.
Appellee was indicted for setting up and promoting a lottery, which is denounced by the general law, with a pen.alty of from $500 to $10,000, and in defense he relied upon -an act passed for his benefit, which was held by the court below to be a protection.
That act is' entitled ‘ ‘ An act for the benefit of W. C. D. •Whipps, ” and authorizes him to run a lottery for the purpose of selling certain real éstate and personal property .belonging to him, 'and directs that the proceeds of the drawing be paid to the creditors of Whipps.
The only question I need discuss is, whether this act is not ’unconstitutional, because forbidden by the first section of 'the bill of rights.
That section reads as follows: “That all freemen, when vthey form a social compact, are equal, and that no' men or •set of men are entitled to exclusive, separate public emolu•ments or privileges from the community, but in consideration 'of public services.”
It is insisted by counsel for appellee that this provision •was aimed at the exclusive exercise of some public function and was intended to prevent the creation of hereditary offices and titles of nobility. This cannot be the proper •construction, for the twenty-eighth section of the bill of rights expressly says that the General Assembly “shall not ;grant any title of nobility or hereditary distinction, nor icreate ;an.y office, the appointment to which shall be for a *282longer time than for a term of years.” If it had been, intended to embrace these matters in the first section it was ■ idle to include the twenty-eighth section, and to give the-first section any effect, it must be taken to cover something else. That the first section does apply to something else and that it wras intended to embrace a case like this was expressly adjudged by this court in the case of Gordon, &c., v. Winchester Building Association, 12 Bush. At the ¡time of the passage of the charter of that association the general law forbade, under a penalty of the forfeiture of all the interest, .the charging of interest at a greater rate than ten. per centum per annum. The charter authorized the association to charge more , than ten per centum, and this court, declared the act unconstitutional, because it granted to the-association an exclusive privilege, without the consideration; of public service on the part of the association.
The opinion of the court in the case now- under consideration does not undertake in express terms to overrule the Gordon case, but it is said that the opinion in -that case might well have been placed on the grounds upon which the ■ case of Hubert v, Kenton Building Association, 11 Bush, was based, and counsel say it can be sustained upon the-grounds of the opinion in Rowland, Smith & Co. v. Bell’s ex’r, 5 B. M. ' That cannot be correct, because in those-cases the question was whether more interest had been charged than was authorized by the law, while in the Gordon case there was no question as to what interest was authorized to be charged, but the question was, whether the legislature could authorize the association to charge more interest than others were permitted to charge. In the two cases-cited the constitutional question did not and could not arise. The Gordon case is exactly in point and must be overruled. *283if the opinion of the court affirming this case is to stand as law. In the Gordon case there was a general law fixing a rate of interest, and the legislature undertook to exempt the association from-the operation of the general law,' and to authorize it to charge a greater rate of interest than any one else was allowed to charge. In this case there is a general law forbidding any one, under a severe penalty, to set up or run a lottery, and the act relied upon undertakes, to exempt appellee from the operation of this general law, and thus confer on him a right enjoyed by no other citb zen. In every essential particular the two cases are analogous. The Gordon case is expressly based upon this, provision of the bill of rights. It is there said: “When they (the courts) can see that the grantee of an exclusive privilege has come under no obligation whatever to serve the public in any matter in any way connected with the enjoyment of the grant, it is their duty to pronounce the-grant void, as contravening that provision of the bill of rights which prohibits the granting of exclusive privileges except in consideration of public services.”
It is insisted that this legislation is not more within the constitutional inhibition than exclusive grants for ferries, bridges, and turnpikes, and it is sought to justify it upon the same principle. That kind of legislation does not sanction this. It is essentially different in principle. The granting of ferry privileges, the authority to build bridges and to make turnpikes, is the exercise of a governmental function, and usually requires the exercise of the power of eminent domain, and are granted in consideration of certain services, to be performed for the benefit of the public. Such means-of intercommunication are necessary in order that the citizen may perform his duty to the government, to facilitate com*284uleree and social relations. The existence of this necessity, and the existence of the fact that ordinarily these things •cannot be done without the exercise of the right of eminent •domain, renders it the duty of the government to make the grant, and in doing so it may attach such conditions to the grant as it may deem proper; but in all such cases there is a public service or- duty to be performed by the grantee. :He furnishes the facilities for communication which existing necessity made it the duty of the government to do, and is to that extent acting for the government.
It is upon the same idea of the exercise of a governmental function and the performance of a service to the public that all the lottery grants in this state have been sustained. In every instance where such grants have passed under review in the courts, and have been approved, they have been created for the ostensible purpose of establishing schools, libraries, or wharves for the public convenience. All these things, when carried out, are public services, and result in the performance of rights and duties which devolve upon the government. The furnishing of educational facilities, •as furnishing means of communication by'which the citizen may perform his duties to the state, is the exercise of gov■ernmental functions and duties which may properly be delegated to any person or persons to be performed for the government, and upon such conditions as the government may prescribe. It is upon this principle that the grant to "the Green and Barren River Company, in Smallhouse v. Reymonds, 8 Bush, was sustained. The company performed .a public service by keeping the public works on the rivers in repair, and thus furnishing that facility for commerce -which it was the right and the duty of the state to do.
*285Upon a different principle also rests legislation in regard to the sale of the estates of infants and others under legal disability. It is upon the theory that the state is the guardian of such persons, and of necessity must think and act for them for their protection either immediately by act of the legislature or mediately through the courts by legislative authority conferred upon the courts. In this state the legislature, by section 32- of article 2 of the constitution, is expressly forbidden to do these things by direct legislation, but is required to do them through the courts under general laws to be passed for that purpose.
It is further suggested in the opinion that an act of the legislature authorizing suit to be brought by an individual against the state is the granting of an exclusive privilege. Article 8, section 6, of the constitution provides that “the' general assembly may direct, by law, in what manner, and in what courts, suits may be brought against the commonwealth.” But for this provision of the constitution, such a grant, in my opinion, would clearly be the creation of an exclusive privilege, which is forbidden by the first section of the bill of rights. The effect, however, is to allow the legislature to confer the privilege of suing, and as thgre is no limit prescribed, and no restriction placed upon the legislature as to the character of law that may be passed under this provision, it is reasonable to presume that it should be left to the legislative department in each case to determine whether the right of action should be granted. There is nothing in the constitution from which it could be determined that it was the intention to confine the legislative action to the passage of a general law authorizing suits against the commonwealth, because if such had been the intention it was only necessary to say that any citizen might. *286.sue the commonwealth, and no action of the legislature would have been necessary. It was evidently intended to -leave the question within the discretion of the legislature.
The theory of all free governments, whether under a written constitution or not, is equal rights, equal privileges, and •equal capacities, to every citizen in the acquisition of property, and in the preservation of life, liberty, and property. 'This legislation violates that spirit as-well as the very letter -of the constitution, and the construction contended for by •appellee, when carried to its logical and legitimate result, would cause incalculable harm. For illustration: there is a .general law against gaming. Suppose the legislature should ••attempt to pass a law allowing appellee to deal faro, to gamble at cards, or in any other way, and at any place in the .state of Kentucky, when all other persons are forbidden by the general law to do these things. Or suppose the attempt was made-to authorize him to run a lottery for his private ■gain in every town and village in the state, while the general law forbids any one else to do the same thing. Is it not •perfectly clear that the courts would not hesitate to declare •such legislation invalid? and yet the same reason that would •support the act in favor of appellee would support such legislation. The question presented is not one as to the extent •of the injury by legislation, but it is andnquiry as to legislative power — not of degree but of kind.
If this section of the constitution does not apply to this class of legislation, there is nothing in the letter of the constitution to prevent the legislature from creating any character of monopoly for the aggrandizement of a private individual. Suppose a general law should he passed forbidding the sale an the state of any given commodity, and an act should be .subsequently passed authorizing a particular person, for his *287•personal good, to trade in this commodity. Such a grant would certainly be void, and I think under the express letter of the constitution; but if not void for that reason, it would be void because an arbitrary and tyrannical act not within the scope of legislative authority.
It is not true that the courts cannot declare an act of the legislature unconstitutional or void unless expressly forbidden by the letter of the constitution. The constitution • divides the government into three departments — legislative, •executive, and judicial — and provides that neither of these departments shall exercise any power properly belonging to • either of the others. The constitution does not undertake-;to define what the powers or duties of these several departments are, but leaves them to be determined by the maxims of magna charta and the common law, so-that whatever act of the legislative department (which we are alone con.sidering) that is not so approved is outside of the pale of legislation, and absolutely void. For instance, the legislature ■ cannot authorize the property of one individual to be-taken • and transferred to another; it cannot make one an arbiter in .his own case, nor can it, under the guise of taxation, confiscate the property of the citizen. Not because .any of these ■things are expressly forbidden in the constitution, but because it is outside of the delegated authority, which is only .legislative, and they are, therefore, arbitrary and despotic, belonging to no department of any free government.
It appears to me that the act relied upon is likewise out•side the limits of legislation, and for that reason - void. There is no special obligation on the state to look to the personal welfare of appellee more than to that of any other citizen. He performs no public service. He exercises no delegated governmental function, nor is he a ward' of the *288state by reason of legal incapacity, nor is there anything to indicate that appellee is a charge upon the state by reason of physical disability. ■
It is insisted that the commonwealth cannot question its own grant 'of a franchise; that it is necessary in every instance that some individual complain of an injury to himself before the courts can entertain jurisdiction to inquire into the constitutionality of an act-of the legislature. This assumption is the result of the failure to recognize that the legislative branch of the government, like the executive and the judiciary, is limited in its operation, and that any act passed outside of this limit is not legislative, but is absolutely a void ‘ act, as declared by the last section of the bill of rights. The legislature is not the state, and its act is not the act of the state, except when done within the bounds, prescribed by the constitution. A void act confers neither power nor immunity upon any one. It is as if it had not been passed. In this case appellee must be held to have known the law, and therefore that the act under which he attempted to justify was void. The appearance of the commonwealth in court is not the appearance of the legislative branch alone, but it is as the representative of the people, and when the whole body of the people are affected, the commonwealth, through its constituted legal representative, may appear to question any act of any branch of the government.
In England even the Attorney General, in the name of the Crown, may appear in court as the representative of the King to question - the validity of a patent granted by the King himself, because the whole body of the people are interested that no illegal grant shall exist.
The judgment of the court below should be reversed.